Citation Nr: 1826479	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim decided. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry.

The Veteran was previously represented by Agent Christopher Loiacono (as reflected in a May 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative). In March 2018, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Vietnam Veterans of America. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for a rating in excess of 70 percent for PTSD have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In an August 2017 statement, the Veteran withdrew his claim for a rating in excess of 70 percent for PTSD from appellate consideration. Therefore, this claim on appeal is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


